             Case 1:19-cr-00126-AKH Document 66 Filed 09/02/20 Page 1 of 1

                                                                      So ordered. The Clerk shall terminate
                                                                      Brian P. Ketcham as an attorney of record.
UNITED STATES DISTRICT COURT
                                                                      /s/ Alvin K. Hellerstein
SOUTHERN DISTRICT OF NEW YORK                                         9/2/2020
----------------------------------------------------------------X

UNITED STATES OF AMERICA,


        v.                                                                 19-cr-00126 (AKH)

GEORGE GULDI and VICTORIA DAVIDSON,

                          Defendants.

------------------------------------------------------------------X

                             MOTION TO WITHDRAW AS COUNSEL

        Pursuant to Local Criminal Rule 1.2 and Local Civil Rule 1.4, undersigned counsel

respectfully moves to withdraw as counsel for defendant Victoria Davidson. The basis for this

motion is that undersigned counsel is no longer employed by the law firm that represents Ms.

Davidson, who continues to be represented by Sharon L. McCarthy, a partner of that law firm

and therefore, should this motion be granted, there will be no impact on the posture or calendar

position of this matter. Undersigned counsel has conferred with Ms. McCarthy, who has advised

that Ms. Davidson does not object to this motion, as well as counsel for the government, which

also does not object to this motion. Undersigned counsel is not asserting a retaining or charging

lien.

Dated: August 27, 2020
       New York, New York                            Respectfully submitted,


                                                     /s/Brian P. Ketcham
                                                     Brian P. Ketcham (BK9934)
                                                     4 World Trade Center, 29th Floor
                                                     New York, New York 10007
                                                     Tel: (212) 518-6380
                                                     Fax: (866) 467-7591
                                                     Email: bk@ketchampllc.com
